Citation Nr: 9908708	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
the San Juan, Puerto Rico, Regional Office (RO), which denied 
service connection for residuals of exposure to Agent Orange 
and for PTSD.


REMAND


The veteran alleges, among other things, that he suffers from 
residuals of his exposure to Agent Orange in Vietnam.  He has 
identified the claimed residuals as being a liver disorder 
and a skin disorder.  This claim is well-grounded in that 
service records show that he served in Vietnam and is 
therefore presumed to have been exposed to Agent Orange, and 
he is now alleging the existence of disability claimed to be 
associated with that exposure.

The Board notes that in the rating decision of April 1994, 
the veteran was denied entitlement to service connection for 
a liver disease as not being directly incurred in service or 
secondary to exposure to Agent Orange.  In the Statement of 
the Case that was issued to him in September 1994, it was 
noted that his contentions were that he was suffering from a 
skin disorder and a liver condition due to Agent Orange, but 
nothing was said about the adjudication of the claimed skin 
disorder which remains undecided.   More importantly, it is 
observed that in October 1994, the veteran submitted a 
statement indicating that he was being treated at Instituto 
San Pablo for his liver and skin disorders.  He asked for 60 
days to submit the evidence of the treatment.  No evidence 
from that institution has been associated with the claims 
folder and it is unclear as to what efforts were undertaken, 
if any, to obtain the records. 

The requisition and consideration of all the treatment 
records is necessary for the proper adjudication of the 
veteran's claim.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet.App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained) and Epps v. Brown, 9 Vet.App. 341 (1996) (sec. 
5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration). The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (Court) has also held that the duty to 
assist the veteran in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).

The veteran further contends that he should be service 
connected for PTSD as a result of his service during the 
Vietnam War.  The veteran has presented a well-grounded claim 
because he served in Vietnam and has asserted stressors of 
being fired upon by an enemy bullet which is presumed 
credible for well-groundedness purposes.  There is also 
medical evidence showing a diagnosis of PTSD.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); 38 U.S.C.A. § 5107(a) 
(West 1991).

In February 1995, the veteran was examined by a private 
psychiatrist who diagnosed chronic PTSD.  At that time, the 
veteran reported that he had been engaged in combat and that 
an enemy bullet struck his "partner soldier"; that he saw 
blood on the body of his partner soldier; and discovered the 
dead body of his partner.  The veteran underwent a VA 
compensation and pension examination by a board of two 
psychiatrists in February 1997.  A review of the examination 
report reveals that the examiners concluded that the veteran 
did not have any gross psychiatric disorder.  It was noted by 
the examiners that the veteran had spent one year in Vietnam, 
but had reported no problems in that area.  In view of the 
conflicting psychiatric diagnoses and the fact that there is 
no indication of any stressor development, further action by 
the RO is necessary in order for the VA to fulfill its 
statutory duty to assist the veteran in the development of 
this claim.

Precedent holdings of the Court have provided new guidance 
for the adjudication of claims for service connection for 
PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Cohen v. Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 
9 Vet. App. 389 (1996).  Service connection for PTSD requires 
(1) A current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, 10 Vet. App. at 138 (citing 
38 C.F.R. § 3.304(f)).

With regard to the second element (combat service/stressor 
verification), the record does not reflect that the veteran 
received any awards or decorations for valor, combat 
experience or combat injuries; nor is there any other 
evidence of record that he participated in active combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence which 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 26, 1996).

A review of the records reveal that the veteran has provided 
only vague accounts of his alleged stressful experiences, but 
in light of the Court's precedent holdings, the Board finds 
that it will be necessary for the RO to address the matter of 
whether there is sufficient corroboration of the veteran's 
stressors.  On this point, it is noted that in Suozzi, the 
Court expressly held that a veteran need not prove "every 
detail" of an alleged stressor.  Id. at 311.  In Moreau, the 
Court stated that credible supporting evidence of a stressor 
may be obtained from service records or "other sources."  
Id. at 395.

The VA has a duty to assist veterans in the development of 
all facts pertinent to their claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  This includes the 
duty to obtain VA examinations to determine entitlement to 
the benefits sought.  Littke v. Derwinski, 1 Vet.App. 90 
(1991).   The Board finds that because there are medical 
reports on file which reflect conflicting diagnoses 
pertaining to the veteran's psychiatric disability, another 
examination should be conducted after the claimed stressors 
is developed.

The Board would be remiss if it were to attempt to decide the 
issues on appeal without first obtaining all the pertinent 
evidence that is missing and scheduling the veteran for 
another VA disability compensation examination. 

Accordingly, in order to ensure proper compliance with law, 
regulations and aforementioned precedent opinions of the 
Court, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide a list of all medical treatment 
that he has received for the claimed 
conditions.  The RO should then obtain 
all records from the sources reported by 
the veteran that are not already in the 
claims file. The Board is interested in 
obtaining the records of all treatment 
provided to the veteran at VA for PTSD 
and at Instituto San Pablo for his liver 
and skin disorders.  The records obtained 
should be made part of the claims folder.  
If private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  Following the above development, the 
veteran should be accorded a VA general 
medical examination.  The report of 
examination should include a detailed 
account of all manifestations of any skin 
or liver disorders found to be present.  
All tests deemed necessary by the examiner 
should be conducted and the examiner 
should review the results prior to 
completion of the report.  The physician 
should provide a diagnosis of any skin 
disorder or liver disorder found to be 
present and should specifically indicate 
whether any skin disorder is related to 
Agent Orange exposure.  The examiner is 
specifically requested to indicate whether 
or no the veteran has chloracne or any 
other Agent Orange related skin disorder.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner prior to the examination.  
The examining physician should provide a 
comprehensive report containing complete 
rationale for all conclusions reached.

3.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA MANUAL 
M21-1, Part VI, Paragraph 7.46 (1992).  
They should be requested to provide any 
information which might assist in 
corroborating the veteran's alleged 
stressors.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the Court decisions in Zarycki, West, 
Cohen, and Gaines and the discussion 
above.  The RO must specifically render a 
finding as to whether the veteran 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify which 
alleged stressor or stressors in service 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined again by a psychiatrist to 
determine the nature of his psychiatric 
disorder.  The RO must specify for the 
examiner, the stressor or stressors that 
have been established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
the examiner determines that the veteran 
has no psychiatric disorder it should 
specifically indicate so.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify whether each alleged 
stressor found to be established by the 
RO was sufficient to produce PTSD; 
whether all the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the record.  
The report of the examination should 
include complete rationale for all 
opinions expressed.  All necessary 
studies or tests deemed necessary by the 
examiner are to be accomplished.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination. 

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any of the 
examination reports is incomplete in any 
way, or do not include adequate responses 
to the specific opinions requested, it 
must be returned to the examiner for 
corrective action. .  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO should then readjudicate the 
veteran's claims with consideration 
afforded to all the evidence of record 
and that obtained in connection with this 
remand.  In deciding the issue of service 
connection for residuals of exposure to 
Agent Orange, the RO should decide based 
on the specific residuals claimed by the 
veteran.  In adjudicating service 
connection for PTSD the provisions of 38 
C.F.R. § 3.304 (1998), should be 
considered to the extent applicable. 

9.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); Falzone v. 
Brown, 8 Vet. App. 398 (1995).  The 
veteran is further advised that he should 
assist the RO in the development of his 
claim.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

Thereafter, the veteran and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  The purpose of this 
REMAND is to obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


